Citation Nr: 1425245	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-29 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD), currently assigned ratings of 30 percent from December 4, 2007 and 50 percent from April 4, 2011.

2.  Entitlement to an effective date earlier than April 4, 2011 for a grant of a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision which granted service connection for PTSD and assigned a 30 percent rating, effective December 4, 2007.  In July 2012, the RO assigned an increased staged rating for PTSD of 50 percent, effective April 4, 2011.   A Travel Board hearing was held in May 2013 before the undersigned and a transcript from the hearing is associated with the record.  

In addition, the Board finds that the issue of entitlement to an earlier effective date for a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For purposes of clarity, this issue is listed on the first page of this decision.

In February 2014, the Veteran submitted a claim for increase for service connected peripheral neuropathy of the bilateral lower and upper extremities.  The Board does not have jurisdiction of this claim and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested throughout the appeal period by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, depressed mood, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's service connected disabilities render a combined evaluation of 80 percent from December 4, 2007 (date of claim) with his service-connected PTSD now rated 50 percent from December 4, 2007.  

3.  The schedular requirements for TDIU are met from the earlier effective date of December 4, 2007 and it is reasonably shown that his service-connected disabilities would prevent him from maintaining gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for PTSD have been met throughout the appeal period; the criteria for an initial evaluation in excess of 50 percent have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2013). 

2.  The schedular criteria for a TDIU rating are met from a December 4, 2007 effective date.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
  
As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2008 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's service treatment records (STRs) and VA treatment records has been completed.  In connection with this claim, VA PTSD examinations were performed in December 2008, August 2009, April 2011, and February 2014.  These examinations are adequate for rating purposes.  The examiners specifically noted a review of the record and each obtained a reported history from the Veteran and conducted a thorough examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned.  At the hearing, which took place in May 2013, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.
 
Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
 
Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to   38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased Rating - PTSD

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R.       § 4.130, Code 9411.
 
A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

A 50 percent rating is currently assigned from April 4, 2011 and a 30 percent rating is assigned prior to that date.  The focus is on whether manifestations of the PTSD meet or approximate the criteria for higher ratings.

On November 1969 separation examination, the Veteran had a normal psychiatric evaluation.

A July 2003 treatment record noted that the Veteran was referred to psychiatry for depression and anxiety.  He did not have suicidal ideation.  An April 2004 mental status examination noted that the Veteran was anxious, had intrusive thoughts and avoidance behavior.  He was noted to have a full affect with normal, yet guarded, speech.  His mood was "alright."  He was noted to have panic attacks associated with anger and rage, but there was no evidence of suicidal or homicidal ideation or hallucinations.  A GAF score of 55 was assigned.  In August 2004, the assessment was irritable, depressed mood, full affect, intrusive recollections of combat, tearful, avoids discussing combat, and has nightmares.  A September 2004 record noted that the Veteran reported terrible thoughts that pop into his head, which lead him to feel "bad" and depressed.  It was noted that he cried spontaneously during the session.  In September 2005, a mental health note assessment was frustrated, irritable mood, no suicidal or homicidal ideation, and stress from job.  In May 2007, he reported feeling stressed and depressed.  He presented to the emergency room after he called his social worker in distress.  He was offered medications for depression.  He denied any suicidal or homicidal ideation or hallucinations.  

An October 2007 letter from a Bronx Vet Center Readjustment Counseling Therapist indicated that the Veteran experiences anger and intrusive thoughts which often send him into a raging tailspin.  She noted that his mind is constantly engaged in memories of war and his frustration levels are high.  He endures flashbacks and doesn't sleep more than three hours nightly.  She noted that he is not delusional and does not have disorganized thoughts.  He experiences depression and eats excessively.  The therapist noted that the Veteran avoids any event or item that causes him to remember war experiences and has an exaggerated startle response and great difficulties with developing and maintaining relationships.  She assigned a GAF score of 48 and indicated that the Veteran's "prognosis is guarded."

A February 2008 treatment record noted that the Veteran has PTSD symptoms, to include guilt, intrusive recollections of the event, avoidance of trauma associated thoughts, feelings and conversations, avoidance of people, places, and activities evocative of the event, markedly diminished interest or participation in significant activities, insomnia/sleep difficulties, and diminished concentration.

An October 2008 letter from the Veteran's social worker noted that the Veteran has been in the care of the Bronx Vet Center since January 1994 and specifically under her care from 2005 to the present.  She noted that he attends individual readjustment counseling therapy sessions for PTSD and stated that while his symptoms continue unabated, his level of understanding and knowledge of PTSD has increased.  The social worker explained that he has used several of the tools for management of his symptoms.

On December 2008 initial PTSD examination, the Veteran reported recurrent flashbacks, chronic sleep disturbance (only sleeping 3 hours a night), feeling disconnected from others, and having difficulty relating to others.  He stated he is unable to tolerate watching anything on television about the war in Iraq and feels very uncomfortable and hypervigilant in crowded places.  He stated that he only feels comfortable when he is around other veterans or close family members.

The examiner noted that the Veteran was married with four children.  The Veteran reported that his family is very supportive of him, but that he feels guilty that they have suffered as a result of his depression, nervous breakdown, and anger.  

On mental status examination, the Veteran was neatly dressed, well-groomed, and had excellent eye contact.  The examiner noted that the Veteran appeared anxious during the interview and became more visibly distressed when discussing the traumatic events during Vietnam.  His speech was a normal rate and rhythm and his thought processes were goal directed.  His mood was noted to be depressed, anxious, irritable, and angry.  As for thought content, the examiner noted no obsessions, compulsions, or phobias, but there were some intrusive memories of his experiences in Vietnam.  There was no evidence of delusions or bizarre thought processes and the Veteran denied hallucinations, suicidal ideation or homicidal ideation.  He also denied a history of suicide attempts.  The examiner noted that the Veteran was oriented times three and his judgment was adequate.  As for social judgment, the examiner noted that the Veteran understands the outcome of his behavior and demonstrates awareness of the consequences of his behavior.

The examiner stated that the extent of the Veteran's social and work impairment is significant.  He noted that the Veteran is unable to socialize with people who are not veterans, as he feels that veterans are the only people who understand him.  Further, he has difficulty socializing with other people due to his inability to trust others and has markedly diminished interest in participating in activities which were enjoyable in the past.  The examiner noted that the Veteran has a restricted range of affect, has difficulty feeling love towards anyone, has difficulty falling asleep and staying asleep, and often feels irritable and angry.  Additionally, the examiner indicated that when the Veteran feels angry, he sometimes has thoughts of harming other people which causes him to isolate himself more.  The examiner stated that the Veteran is unable to deal with stress and is hypervigilant.  The examiner assigned a GAF score of 50 and indicated that it is unlikely that the Veteran will experience significant recovery from his PTSD.

On August 2009 VA PTSD examination, the Veteran reported continued difficulty sleeping, increased irritability and anger outbursts, and difficulty concentrating due to flashbacks of his traumatic experiences in Vietnam.  He reported an exaggerated startle response to loud noises and being hypervigilant in crowds.  He stated he always expects the worst to happen and cannot tolerate being in crowds.  He reported suffering from road rage and stated he has difficulty coping with his anger.

The examiner noted that the Veteran has attended PTSD treatment consistently since his last VA examination and has been in treatment at the Bronx Vet Center since 1994, including individual therapy sessions since 2005.  The Veteran reported that his wife and children are supportive of him, but that he is struggling with increased stress in his marital relationship and with his youngest son.  As for social activities, he reported family activities, going to the Bronx Vet Center and playing computer games.

On mental status examination, he was noted to be awake, alert, and fully oriented.  He was casually and neatly dressed and his speech was within normal limits.  The examiner noted that the Veteran's short term and long term memory appeared intact, although the Veteran reported that he sometimes has difficulty remembering peoples' names.  The Veteran's mood was noted as subdued and he was tearful when discussing events from Vietnam.  The examiner noted that he was cooperative and well-related and his affect was full and appropriate.  There were no delusions, hallucinations, or thought disorders present, and the Veteran denied the presence of suicidal or homicidal ideation.  

A GAF score of 40 was assigned.  The examiner explained that the Veteran is very restricted with regard to his social life and only feels comfortable interacting with his family and other veterans.  It was noted that he cannot take public transportation due to his PTSD and has not obtained another job due to concerns about his PTSD-related anger outbursts.  The examiner noted that the Veteran does have a solid relationship with his wife and children, although there are frequent conflicts between him and his wife and youngest son.  Overall, the examiner noted that the Veteran continues to experience significant impairment in his life due to his PTSD symptoms, and stated it's unlikely that his PTSD symptoms will completely resolve.  The examiner noted that because the Veteran is aware of this, his PTSD-related depressive symptoms have increased.

On April 2011 VA PTSD examination, the Veteran reported "losing his mind" and being unable to remember things said during conversations and the names of friends and family.  He stated that this relationship with his wife and family has deteriorated and he described a greatly decreased level of patience accompanied by increased anger.  He reported reacting more strongly to negative events than he did in the past and stated that his temper has gotten worse over the past 18 months.  He stated that his sleep is very poor and that he continues to get no more than 3-4 hours per night.  He reported headaches which have made it difficult for him to concentrate and stated that he experiences "disconnects" when he's speaking with people and forgets what he is talking about and where he is.  The Veteran stated that he continues to experience intense road range to the point where he has gotten out of his car and punched other cars.  He also reported continuing to experience very intense guilt and stated that his avoidance has become more intense.  He reported having violent thoughts and becoming increasingly concerned about his ability to control himself around his family and others.  The Veteran stated that his friends say he is "starting to get scary."  The Veteran further stated that his hypervigilance has increased and that his exaggerated startle response has not improved.

On examination, he was casually and neatly dressed with a relatively full, anxious, tearful, and dysphoric affect.  His thought process was somewhat circumstantial and tangential and his insight was fair.  He was noted to be oriented times three.  As for mood, the Veteran reported being depressed for the past 10 years and feeling helpless.  His impulse control was noted as fair and panic attacks were noted as occurring 1-2 times a day.  The Veteran denied suicidal and homicidal ideation and auditory hallucinations.  He did report seeing shadows out of the corner of his eye almost daily.  As for hygiene, the Veteran reported brushing his teeth daily and showering daily in the summer and every few days in the winter.  The examiner noted that a number of the Veteran's PTSD symptoms have worsened since his last VA examination (i.e., increased anger, more frequent flashbacks, more instances of crying) and assigned a GAF score of 35.

Based, in part, on this examination report, the RO assigned a staged increased rating to 50 percent, effective April 4, 2011.

In May 2013, the Veteran testified that his PTSD is ruining his family life and stated that he doesn't want to be around people.  Tr. 18-19.

A June 2013 VA treatment record noted that the Veteran likely had a "panic attack on the plane/ptsd exacerbation."

In January 2014, the Veteran stated that his "ptsd has been acting up."  The Veteran was instructed to return to regular visits and calls at the Vet Center.  That same month, his social worker submitted a letter indicating that the Veteran was enrolled at the Vet Center for readjustment counseling services from January 1994 to November 2013 and that during that period, she worked with him between March 2004 to November 2013.  She noted that the Veteran's GAF score improved from 45 at intake to 48 at closing of his case and that the severity of his PTSD (on a scale of 1 (least severe) to 5 (most severe)) has been reduced from a 5 to a 2.  The social worker indicated that they worked on anger management and depressive episodes, and that the Veteran was taught relaxation, breathing, and meditative tools.  She noted that they also worked on his marital difficulties and at the end of treatment, there appeared to be a lot of improvement in the couple's ability to communicate with each other.

On February 2014 VA PTSD examination, the Veteran reported living with his wife and adult son.  He reported frequent arguments with his wife and lots of emotional distance, but stated that he gets along with his son.  He reported going to visit his brother about once every three months and stated that he talks frequently with childhood friends.  He stated that he rarely socializes.  The examiner noted that the Veteran last attended individual therapy in October 2013, is not taking psychiatric medication, and has no reported psychiatric hospitalizations.  

PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and impaired impulse control.  The examiner noted that the Veteran presented as calm and cooperative and that while he reported having passing suicidal ideation, he stated he "would never actually do it."  The examiner noted that the Veteran reported his PTSD has gotten somewhat worse since his last examination, and in this regard, noted greater difficulty sleeping.  Following interview and examination of the Veteran, the examiner found that his PTSD is best characterized as occupational and social impairment with reduced reliability and productivity.

Following review of the evidence, the Board concludes that an evaluation of 50 percent, but no more, is warranted for PTSD throughout the period on appeal.  VA treatment records and examination reports indicate that the Veteran's PTSD is characterized by panic attacks, depressed mood, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  As will be discussed in more detail below, such symptoms indicate some occupational and social impairment; however, they do not warrant a disability rating in excess of 50 percent.  

The Board observes that a higher rating is not warranted because at no time during this period did his PTSD more nearly approximate the criteria for a 70 or 100 percent rating.  In fact, treatment records show he consistently denied suicidal and homicidal ideation and hallucinations.  While the February 2014 VA examiner noted suicidal ideation as a symptom, the other evidence of record, including 3 VA examination reports, notes that the Veteran specifically denied suicidal ideation and indicated no expressed current plans or intent.  

Further, although the evidence shows he reported arguments and emotional distance with his wife, he also reported that he has a "solid relationship" with his wife and children and that they support him.  He reported being able to interact with his family and other veterans.  On February 2014 VA examination, the Veteran indicated that he visits his brother about once every three months and talks frequently with childhood friends.

Additionally, the criteria for a 70 percent or higher (100 percent) rating are not met as the Veteran has the ability to attend to basic personal appearance and hygiene.  The evidence, including VA examination reports, indicates the Veteran had appropriate grooming and hygiene and shows that the Veteran is oriented.  The Board acknowledges the finding on April 2011 examination that the Veteran's insight was fair and this thought processes were somewhat circumstantial and tangential, but notes that such symptomatology is contemplated by the 50 percent rating.

Further, the evidence shows that the Veteran retired from his job of 37 years.  Although he reported that he stopped working due a "break down" and has not worked since because of difficulty getting along with others, the fact remains that he was able to maintain consistent employment for 37 years.  And, while the Board notes that the VA examiners have consistently found significant social and occupational impairment, the preponderance of the evidence is against a finding that he has total occupational impairment under Code 9411.  In this regard, the examiners did not determine that solely due to the Veteran's PTSD symptoms, he was unable to secure or maintain employment. Notably, the February 2014 VA examiner, after a review of the record and interview of the Veteran, determined that he only has "occupational and social impairment with reduced reliability and productivity."  See February 2014 VA examination report.

In light of the above evidence, the Board concludes that the Veteran experiences some occupational and social impairment.  Thus, a 50 percent rating is warranted throughout the appeal period.  However, the record reflects he is capable of maintaining some successful relationships, as is evidenced by his marriage and his relationships with his family, childhood friends, and with other veterans.  Therefore, at no time during the appeal period does the Veteran's impairment in this area more closely approximately the criteria for a 70 percent (or higher) rating.

Also of record are the Veteran's GAF scores.  The Veteran's GAF scores during this period have generally ranged from 48-55.  However, the Board notes that while the August 2009 examiner assigned a GAF score of 40 and the April 2011 examiner assigned a GAF score of 35, the scores from 48-55 are more reflective of the Veteran's disability picture.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995 (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine whether to give credit and where to withhold the same).  In this regard, the Board notes that the evidence during this period does not show impairment in reality, to include persistent delusions or hallucinations, grossly inappropriate behavior, or a persistent danger of hurting self or others.  In fact, the Veteran has consistently denied hallucinations and suicidal/homicidal ideation.  He has been noted to be oriented in all spheres and to have appropriate grooming and hygiene.  Notably, a January 2014 letter from the Veteran's social worker noted that the severity of his PTSD had been reduced since he's been in treatment.  Further, the Board recognizes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  As such, in viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture continues to more closely approximate that contemplated by a 50 percent evaluation.

Overall, the Board concludes that the evidence discussed above, to include the GAF scores, supports no more than a 50 percent rating throughout the appeal period.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 50 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b).

In making the above determination, the Board acknowledges the use of the term "such as" in 38 C.F.R. § 4.130, Code 9411, which demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   Accordingly, the evidence considered in determining the level of impairment under Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  While the Veteran's PTSD may be manifested by only some symptoms that are associated with the 70 percent rating or the maximum rating of 100 percent, the Board finds that the Veteran's PTSD disability picture did not more nearly approximate the criteria for either of those ratings at any time during this appeal.  38 C.F.R. § 4.7.  As such, the Board finds that the criteria for a 50 percent rating, but no higher, for the Veteran's service-connected PTSD have been met for the entire appellate period.  38 C.F.R. § 4.130, Code 9411.

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD such that an extraschedular rating is warranted.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

In a July 2012 rating decision, the RO assigned a staged rating for the Veteran's service-connected PTSD of 50 percent, effective April 4, 2011.  With the increase of his service-connected PTSD, the Veteran met the schedular requirements for entitlement to TDIU, and this benefit was granted by the RO, also effective April 4, 2011.  As the Board's decision here increases the Veteran's rating for PTSD to 50 percent throughout the period on appeal, the Board finds that the schedular requirements are now met as of the earlier effective date of claim (from December 4, 2007).  

Additionally, the Board notes that the Veteran last worked in 2007 and has a high school education.   Considering this evidence, it is reasonable to assume that the Veteran's service-connected disabilities, to include PTSD, type II diabetes mellitus with erectile dysfunction, peripheral neuropathy of the bilateral lower and upper extremities, tinnitus, hypertension, and hearing loss, would prevent him from maintaining gainful employment.  Resolving all doubt in favor of the Veteran, the Board finds that entitlement to a TDIU rating is met from the earlier effective date of December 4, 2007.


ORDER

A rating of 50 percent, but no higher, is granted for PTSD throughout the appeal period, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU rating is granted from the earlier effective date of December 4, 2007, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


